Name: Commission Regulation (EC) No 2387/2001 of 6 December 2001 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Hungary prior to import into the European Community
 Type: Regulation
 Subject Matter: marketing;  plant product;  trade;  Europe
 Date Published: nan

 Avis juridique important|32001R2387Commission Regulation (EC) No 2387/2001 of 6 December 2001 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Hungary prior to import into the European Community Official Journal L 323 , 07/12/2001 P. 0010 - 0015Commission Regulation (EC) No 2387/2001of 6 December 2001approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Hungary prior to import into the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(3), as last amended by Regulation (EC) No 2379/2001(4), lays down the conditions under which the Commission may approve checking operations performed by certain third countries which so request prior to import into the Community, in compliance with the conditions laid down in Article 7 of Regulation (EC) No 1148/2001.(2) On 30 August 2001 the Hungarian authorities sent the Commission a request for the approval of checking operations performed by animal health and foodstuff control centres under the responsibility of the Ministry of Agriculture and Regional Development. This states that Hungary's animal health and foodstuff control centres have the necessary staff, equipment and facilities to carry out checks, that they use methods equivalent to those referred to in Article 9 of Regulation (EC) No 1148/2001 and that the fresh fruit and vegetables exported from Hungary to the Community must meet the Community marketing standards.(3) The information sent by the Member States and in the possession of the Commission departments shows that, in the period 1997 to 2000, imports of fresh fruit and vegetables from Hungary presented a relatively low incidence of non-conformity with the marketing standards.(4) For a number of years the Hungarian inspection bodies, and their supervisory authorities, have been regular participants in international efforts to agree trading standards for fruit and vegetables, such as the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UNECE) and the OECD Scheme for the Application of International Standards for Fruit and Vegetables.(5) Imports of fresh fruit and vegetables by Hungary from the Community accompanied by a certificate of conformity issued by the competent body of the Member State are not systematically subject to a quality check prior to release for free circulation on the Hungarian market.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Checks on conformity to the marketing standards carried out by Hungary on fresh fruit and vegetables from Hungary shall be approved in accordance with the conditions laid down in Article 7(1) of Regulation (EC) No 1148/2001.Article 2The official correspondent in Hungary, under whose responsibility the checking operations are performed, and the inspection bodies in charge of carrying out those checks, as referred to in Article 7(2) of Regulation (EC) No 1148/2001, are given in Annex I to this Regulation.Article 31. The certificates referred to in the second subparagraph of Article 7(3) of Regulation (EC) No 1148/2001, issued following the checks referred to in Article 1 of this Regulation, must be drawn up on forms in conformity with the model given in Annex II to this Regulation.2. Notwithstanding the sixth subparagraph of Article 7(3) of Regulation (EC) No 1148/2001, box 3 of the form referred to in paragraph 1 of this Article may be partly printed in Hungarian.Article 4This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the date of publication in the C series of the Official Journal of the European Communities of the notice referred to in Article 7(8) of Regulation (EC) No 1148/2001 relating to the establishment of administrative cooperation between the European Community and Hungary.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 156, 13.6.2001, p. 9.(4) OJ L 321, 6.12.2001, p. 15.ANNEX IOfficial correspondent pursuant to Article 7(2) of Regulation (EC) No 1148/2001Ministry of Agriculture and Regional Development Department of Animal Health and Foodstuffs Control Kossuth L. tÃ ©r 11 H - 1055 Budapest Tel. (36-1) 301 45 30 Fax (36-1) 301 46 69Inspection bodies pursuant to Article 7(2) of Regulation (EC) No 1148/2001Budapest fÃ ¶vÃ ¡rosi Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzo Ã ¡llomÃ ¡s/Budapest Animal Health and Foodstuffs Control Centre Lehel Ã ºt 43-47 H - 1135 Budapest Tel. (36-1) 239 01 71 Fax (36-1) 239 01 71 BÃ ¡cs-Kiskun megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/BÃ ¡cs-Kiskun Region Animal Health and Foodstuffs Control Centre Halasi Ã ºt 34 H - 6001 KecskemÃ ©t Tel. (36-76) 48 70 51 Fax (36-76) 32 80 08 Baranya megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/Baranya Region Animal Health and Foodstuffs Control Centre Megyeri Ã ºt 24 H - 7601 PÃ ©cs Tel. (36-72) 52 02 00 Fax (36-72) 52 02 20 BÃ ©kÃ ©s megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/BÃ ©kÃ ©s Region Animal Health and Foodstuffs Control Centre Szerdahelyi u. 2 H - 5601 BÃ ©kÃ ©scsaba Tel. (36-66) 45 35 53 Fax (36-66) 44 17 29 Borsod-AbaÃ ºj-ZemplÃ ©n megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/Borsod-AbaÃ ºj-ZemplÃ ©n Region Animal Health and Foodstuffs Control Centre Vologda u. 1 H - 3501 Miskolc Tel. (36-46) 34 20 23 Fax (36-46) 34 20 23 CsongrÃ ¡d megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/CsongrÃ ¡d Region Animal Health and Foodstuffs Control Centre VasasszentpÃ ©teri u. 9 H - 6724 Szeged Tel. (36-62) 42 56 90 Fax (36-62) 42 56 80 FejÃ ©r megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/FejÃ ©r Region Animal Health and Foodstuffs Control Centre CsÃ ­kvÃ ¡ri u. 15 H - 8001 SzÃ ©kesfehÃ ©rvÃ ¡r Tel. (36-22) 51 11 60 Fax (36-22) 50 20 63 GyÃ ¶r-Moson-Sopron megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/GyÃ ¶r-Moson-Sopron Region Animal Health and Foodstuffs Control Centre RÃ ©gi VesprÃ ©mi u. 10 H - 9200 GyÃ ¶r Tel. (36-96) 41 88 11 Fax (36-96) 41 88 32 HajdÃ º-Bihar megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/HajdÃ º-Bihar Region Animal Health and Foodstuffs Control Centre DiÃ ³szegi u. 30 H - 4013 Debrecen Tel. (36-52) 52 62 95 Fax (36-62) 44 28 41 Heves megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/Heves Region Animal Health and Foodstuffs Control Centre SzÃ ¶vetkezet u. 4 H - 3301 Eger Tel. (36-36) 31 23 88 Fax (36-36) 51 57 46 JÃ ¡sz-Nagykun megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/JÃ ¡sz-Nagykun-Szolnok Region Animal Health and Foodstuffs Control Centre Verseghy u. 9 H - 5001 Szolnok Tel. (36-56) 42 47 44 Fax (36-56) 42 01 01 KomÃ ¡rom-Esztergom megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/KomÃ ¡rom-Esztergom Region Animal Health and Foodstuffs Control Centre GyÃ ¶ri u. 29 H - 2801 TatabÃ ¡nya Tel. (36-34) 31 60 77 Fax (36-34) 38 06 88 NÃ ³grÃ ¡d megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/NÃ ³grÃ ¡d Region Animal Health and Foodstuffs Control Centre Baglyasi u. 2 H - 3101 SalgÃ ³tarjÃ ¡n Tel. (36-32) 44 13 88 Fax (36-32) 44 08 90 Pest megyÃ ©i Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellernÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/Pest Region Animal Health and Foodstuffs Control Centre KoltÃ ¡n S. u. 1 H - 2100 GÃ ¶dÃ ¶llÃ ¶ Tel. (36-28) 42 06 11 Fax (36-28) 41 00 44 Somogy megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellernÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/Somogy Region Animal Health and Foodstuffs Control Centre Cseri major H - 7400 KaposvÃ ¡r Tel. (36-82) 31 13 11 Fax (36-82) 31 23 57 Szabolcs-SzatmÃ ¡r-Berg megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¤s/Szabolcs-SzatmÃ ¡r-Bereg Region Animal Health and Foodstuffs Control Centre Keleti u. 1 H - 4401 NyÃ ­regyhÃ ¡za Tel. (36-42) 45 12 00 Fax (36-42) 45 12 21 Tolna megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/Tolna Region Animal Health and Foodstuffs Control Centre Tormay B. u. 18 H - 7101 SzekszÃ ¡rd Tel. (36-74) 41 54 22 Fax (36-74) 31 24 23 Vas megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellenÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/Vas Region Animal Health and Foodstuffs Control Centre Zanati u. 3 H - 9700 Szombathely Tel. (36-94) 31 31 56 Fax (36-94) 32 78 52 VeszprÃ ©m megyei Ã ¡llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã ©lelmiszer ellernÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/VeszprÃ ©m Region Animal Health and Foodstuffs Control Centre DÃ ³zsa Gy. u. 33 H - 8201 VeszprÃ ©m Tel. (36-88) 32 62 11 Fax. (36-88) 32 84 99 Zala megyei Ã ¡llategÃ ©szsÃ ¨gÃ ¼gyi Ã ©s Ã ©lelmiszer ellernÃ ¶rzÃ ¶ Ã ¡llomÃ ¡s/Zala Region Animal Health and Foodstuffs Control Centre GÃ ¶cseji u. 18 H - 8901 Zalaegerszeg Tel. (36-92) 31 43 51 Fax (36-92) 31 13 54ANNEX II>PIC FILE= "L_2001323EN.001502.TIF">